DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 10, 12-13, 15-19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 2-7, 10, 12-13, 15-19 and 21-23 include dozens of image reference numbers. The applicant should delete these from the claims, as several are inconsistent, and others are missing parentheses. 
Any claims that include the phrases “characterized by” or “characterized in that” should be amended to use “wherein” or “further comprising”. 
In independent Claim 21, the phrase “the following steps” should be deleted. The individual limitations should be written in the active voice, and in order (e.g. “emitting parallel light rays of at least one light source” ). “Introduction” of the object is not an active step – this limitation needs to be rewritten. It is unclear what “influenced/not influenced” means. This is either unnecessary or needs to be distinguished. The second light source limitation should be combined 
In independent Claim 22, it is improper to have a device or system claim dependent on a method claim. The preamble should read “A measuring system for measuring a movable object, comprising”. Corrections described in Claim 21 apply to Claim 22 mutatis mutandis.  
In independent Claim 23, there needs to be a comma after “comprising”, and “a transport path” should be on the next line. Corrections described in Claim 21 also apply to Claim 23 mutatus mutandis. 
In dependent Claim 2, this is not further limiting as currently written. This should be deleted, one of the two conditions should be kept and the other deleted, or this should be written as a two part conditional statement with specific, unique steps prescribed based on each respective condition. 
In dependent claim 3, the display step should be written in the active voice, starting with “further comprising”. 
In dependent claim 4, the “determining” is the active step. “further comprising” should be used here. 
In dependent claims 5 and 6, the applicant must re-write the conditional statements. If condition 1 is met, then process step A occurs, and if condition A is not met, then process step 2 occurs. Be specific and clear. 
In dependent Claim 7, this appears to describe a difference between two things being either one thing or another. This claim should be cancelled, or clearly rewritten. 
In dependent Claim 10, this appears to be claiming a direct flight path from transmitter to receiver. This needs to be written in active voice and clarified. 
In dependent Claim 12, these appear to be 3 unique requirements that should be written as “wherein” clauses. “Wherein the at least one light source and the receiving device are placed in the transport path of the slab”. The “optionally” phrase renders the claim indefinite – either any reference to the reflector device is actively placed in the transport path, or it isn’t and the phrase should be deleted with regards to the reflector device. It also appears as if the alignment and arrangement are both describing similar placement of the receiver, and should be combined into one clear, specific wherein clause. Furthermore, there appears to be no proper antecedent basis for the reflector device. 
In dependent Claim 13, the conditional statement is incomplete – and indefinite. “Preferably” renders the claim indefinite and the requirement should either be definite, or removed. The claim only describes a message action if the condition is met, but does not address the unmet condition. Correction is required. 
In dependent Claim 15, it appears that the limitation is stating that the light source is a laser. “preferably” is indefinite, and the claim needs to be written in the active voice stating details of the laser source. 
In dependent Claim 16, “for example” is indefinite. It appears the applicant is claiming that the measuring system has its own independent electrical source “wherein the electrical energy source is a battery or accumulator”. Correction is required. 
In dependent Claim 17, it appears the applicant is stating that the system is “further comprising a display device, wherein the display device is connected to the receiving device, and wherein the connection with the receiving device is wired, or wireless”. Correction is required. 
In dependent claim 18, the applicant appears to lack proper antecedent basis for the reflector device. The claim also needs to be amended to correct indefiniteness issues with the term “influenced by”. Corrections described in Claim 21 apply to Claim 18 mutatis mutandis for “influence by” limitation. 
In dependent Claim 19, the entire phrase from “in particular… aid of setting elements” is indefinite and should be removed. Optimal alignment carries no patentable weight since it is merely intended use, not a specific configuration. “Optionally” is indefinite. Corrections described in Claim 12 apply to Claim 19 mutatis mutandis.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art does not explicitly teach or render obvious the specific combination of limitations including the “generation of an image of the sensor field”, “spacings between the individual positions of the sensors are known”, “the object is a lateral guide on a transport path for a slab in a casting or rolling installation”, the light source is installed to emit light rays which extend perpendicularly to the movement direction of the lateral guide, and the image is evaluated with regard to depth of penetration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645